Citation Nr: 0919985	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 2000 to September 
2000, September 2001 to October 2002, and November 2002 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's cervical spine disorder 
is due to any incident or event in active service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service, nor may a cervical spine disorder be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In May 2004 VA sent the Veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, May 2006 SOC, and March 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.


Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Veteran's service treatment records (STRs) show that at 
an August 2003 examination her spine was found to be normal.  
The STRs also show that in April 2004 she Veteran complained 
of right-side posterior neck pain in the back of the neck and 
base of the skull, which was worse in the morning.  She said 
she would get a posterior occipital headache, and the 
headaches were materially different than her migraines.  She 
was diagnosed with a cervical strain with pain at the base of 
her neck.

At her October 2004 VA examination, the Veteran reported that 
in 2001 she had begun to have pain in her neck.  She 
described the pain as a muscle tightness in the neck that 
became worse when she was trying to concentrate on the 
computer or type, and she rated the intensity as a two-to-
three out of ten.  She said she used NSAIDs such as 
ibuprofen, which sometimes helped and sometimes did not, and 
she reported flare-ups related to how long she spent in front 
of the computer.  The flare-ups caused an additional 
limitation of function of about five to ten percent.  
Clinical evaluation of the Veteran's neck showed some muscle 
spasm.  Lordosis, posture and curvature were normal.  The 
range of motion was forward flexion 0 to 44 degrees, 
extension 0 to 38 degrees, bilateral lateral flexion 0 to 40 
degrees, and bilateral lateral rotation 0 to 72 degrees.  
There was no pain with range of motion or loss of motion with 
repetitive flexion or extension.  X-rays of the cervical 
spine were within normal limits.

The Veteran was diagnosed with neck pain secondary to muscle 
spasm, aggravated by using the computer, and the examiner 
felt that there was no evidence of any cervical 
intervertebral disc disease.  The examiner did not express an 
opinion as to whether the cervical muscle spasms with which 
the Veteran suffers are related to the cervical strain which 
was diagnosed in service.

In September 2008 the Veteran underwent another VA 
examination.  She complained of constant pain in the base of 
her neck that was aggravated by prolonged sitting in a 
stationary position in front of computers.  She reported that 
she took 40 to 60 tablets of ibuprofen a month to control her 
neck and back pain, and that she had not suffered any 
injuries outside of her active service or undergone any 
surgical procedures.

On examination, range of motion of the cervical spine was 
forward flexion 0 to 45 degrees, extension 0 to 45 degrees, 
bilateral lateral flexion 0 to 45 degrees, and bilateral 
lateral rotation 0 to 80 degrees.  On repetitive use there 
was not any loss of range of motion or increasing functional 
impairment.  The examiner found no objective signs of muscle 
spasm, guarding, or palpatory tenderness after repetitive 
use.  He noted that the Veteran complained of mild subjective 
soreness throughout the entire arc of movement and at the 
base of the neck after repetitive movement.  X-rays of the 
cervical spine were normal except for straining of the 
lordosis that could have been positional or related to muscle 
spasm.  The examiner opined that the examination of the 
cervical spine was normal.  He opined that it is less likely 
than not that the Veteran's cervical symptoms are caused by, 
related to, or aggravated by conditions or injuries from the 
Veteran's military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that her cervical spine disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology"). 

However, a cervical spine disorder requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
In the present case there is no medical evidence of record 
showing a connection between any current cervical spine 
disorder and the Veteran's active service.  Furthermore, 
there is not any medical evidence of record showing that the 
Veteran was diagnosed with arthritis of the cervical spine 
within a year after her separation from active service.

Because the evidence preponderates against the claim of 
service connection for a cervical spine disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


